            Case 2:18-cv-00615-PLD Document 87 Filed 07/26/19 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


                                                :
STEWART ABRAMSON and JAMES                      :   CIVIL ACTION
EVERETT SHELTON, individually and on            :
behalf of a class of all persons and entities   :   NO. 18-cv-615-RCM
similarly situated,                             :
                                                :
                     Plaintiffs,                :
       v.                                       :
                                                :
AGENTRA, LLC, KAREN MARIE                       :
EDWARDS, ANGELIC MARKETING                      :
GROUP, L.L.C, THERESA JONES and                 :
MATTHEW JONES,                                  :
                                                :
                     Defendants.                :
                                                :


              COHEN SEGLIAS PALLAS GREENHALL & FURMAN, P.C.’S
           ADDENDUM TO MOTION TO WITHDRAW AS COUNSEL PURSUANT
                        TO ORDER DATED JULY 24, 2019

       Cohen Seglias Pallas Greenhall & Furman, P.C. files this Addendum to Motion to

Withdraw as Counsel Pursuant to Order dated July 24, 2019 and in support hereof represents as

follows:

       The last know address and telephone numbers for Defendants Angelic Marketing Group,

L.L.C. and Matthew Jones are as follows:

                                    Matthew Jones, Owner
                                    200 S Virginia Street
                                     8th Floor, No. 80393
                                    Reno, Nevada 89501
                                    Phone: 925-297-5323

                                        Matthew Jones
                                   6457 Meadow Valley Lane
                                      Reno, Nevada 89519
                                     Phone: 925-297-5323
         Case 2:18-cv-00615-PLD Document 87 Filed 07/26/19 Page 2 of 3




                                          COHEN SEGLIAS PALLAS
                                          GREENHALL & FURMAN, P.C.

                                          By: s/ James McNally__________
                                              James McNally Esquire (#78341)
                                              525 William Penn Place, Suite 3005
                                              Pittsburgh, PA 15219
                                              412.434.5530
                                              jmcnally@cohenseglias.com

                                               Attorneys for Defendants Angelic
                                               Marketing Group, L.L.C. and Matthew
                                               Jones

Dated: July 26, 2019
            Case 2:18-cv-00615-PLD Document 87 Filed 07/26/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

         I, James McNally, Esquire, hereby certify that on the below date, I caused to be served a

true and correct copy of the foregoing Addendum to Motion to Withdraw as Counsel Pursuant to

Order dated July 24, 2019, upon the following parties via the ECF:


       Anthony I. Paronich                         Clayton S. Morrow
       99 High Street                              Morrow & Artim, PC
       Boston, MA 02110                            304 Ross Street, 7th Floor
       anthony@paronichlaw.com                     Pittsburgh, PA 15219
       Attorney for Stewart Abramson               cmorrow@allconsumerlaw.com
       and James Everett Shelton                   Attorney for Stewart Abramson


       Robert B. Cottington                        William S. Richmond
       Cohen & Grigsby, P.C.                       Platt Cheema Richmond PLLC
       625 Liberty Avenue                          1201 N. Riverfront Blvd., Suite 150
       Pittsburgh, PA 15222                        Dallas, TX 75307
       rcottington@cohenlaw.com                    brichmond@pcrfirm.com
       Attorney for Agentra, LLC

       And the following via email and regular
       U.S. Mail:

       Matthew Jones, Owner
       200 S Virginia Street
       8th Floor, No. 80393
       Reno, Nevada 89501
       matt@angelicmarketinggroup.com

       Matthew Jones
       6457 Meadow Valley Lane
       Reno, Nevada 89519
       matt@angelicmarketinggroup.com


Date: July 26, 2019                                     /s/ James McNally




5656474.1 55734-0001
